Filed 7/23/15 P. v. Covarrubias CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B262418
                                                                          (Super. Ct. No. 2011026104)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

DANIEL JOSEPH COVARRUBIAS,

     Defendant and Appellant.



                   Daniel Joseph Covarrubias appeals his conviction by plea to possession of
cocaine for sale (Health & Saf. Code, § 11351), entered after appellant filed two motions
to suppress evidence (Pen. Code, § 1538.5) and withdrew the motions pursuant to a
negotiated plea. The trial court suspended imposition of sentence and granted probation
with 150 days county jail and a one-year driver's license suspension (Veh. Code, §
13202). Appellant was ordered to pay, among other things, a $404.23 criminal justice
administrative fee (Gov. Code, §§ 29550, 29550.1), a $50 crime lab fine (Health & Saf.
Code, § 11372.5), a $150 drug program fine (Health & Saf. Code, § 11372.7), $300
restitution, and a $142 monthly probation fee.
                   We appointed counsel to represent appellant on this appeal. After
examination of the record, counsel filed an opening brief in which no issues were raised.
              On June 3, 2015, we advised appellant that he had 30 days within which to
personally submit any contentions or issues which he wished us to consider. We have
received no response from appellant.
              The preliminary hearing transcript and probation report reflect that
appellant and Daniel Lopez sold cocaine to a confidential informant in a controlled buy.
After appellant was arrested, Ventura County Deputy Sheriff Javier Chavez made a
preliminary search of appellant's cell phone, then obtained a search warrant to search the
entire contents of the cell phone.
              We have examined the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441; People v. Kelly (2006) 40 Cal.4th 106, 125-
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                         YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J




                                             2
                                 Jeffrey Bennett, Judge

                           Superior Court County of Ventura

                          ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Stiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Defendant ad Appellant.


      No appearance for Respondent.




                                           3